Hall, J.
1. A sale' made by a married woman to her husband, without being allowed by the order of the Superior Court of the county of her domicile is not only voidable .but void. Code, §1785 ; Webster’s Diet., verb, invalid; 71 Ga., 692.
Thomas D. Lewis; J. P, Brooke, for plaintiff in error.
J. A. Dodgen; E. Faw; W. J. Winn, for defendants.
2. The title of a wife not being affected by a sale to her husband which was, not allowed by the Superior Court, such a sale did not affect the rights of creditors of the wife, and land which would have been subject to an execution before such a conveyance remained so after-wards.
(a.) Creditors are a favored class, and every remedy and facility should be given to detect, defeat and annul any effort to defraud them of their just rights.' The constitution declares that the legislature shall provide by law for reaching property of the debtor concealed from the creditor, and this fortifies existing legislation upon that subject. Code, §§5028,1945: Hood vs. Perry, et al., (Sept. term, 1884).
Judgment affirmed.